Citation Nr: 0107748	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Determination of the appropriate initial rating for post-
traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  
In a decision of December 1998, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
10 percent disability rating.  In a decision of March 1999, 
the RO granted a temporary total rating for the disorder for 
the period from May 20, 1998, to September 1, 1998, with the 
rating subsequently remaining at 10 percent.  In a decision 
of September 1999, a hearing officer increased the rating to 
30 percent, effective from September 1, 1998.  In a decision 
of October 1999, the RO denied entitlement to a total 
disability rating based on individual unemployability.  


REMAND

The Board's review of the veteran's claims file revealed that 
he has raised a claim for service connection for alcohol 
abuse as being secondary to his service-connected post-
traumatic stress disorder.  In a statement in support of 
claim dated in October 1999, the veteran asserted that "It 
seems that this claim continues to be denied increased 
evaluation due to ETOH issues and also I feel that increased 
evaluation continues to be denied as I seek treatment for 
ETOH problems.  I would like to state that I have this 
problem because of my PTSD and I am struggling to deal with 
both issues."

The Board notes that a recent court case has changed the 
manner in which the VA must evaluate claims for secondary 
service connection for alcohol abuse.  In Allen v. Principi, 
No. 99-711 (Fed. Cir. Feb. 2, 2001), the United States Court 
of Appeals for the Federal Circuit held that, although 
38 U.S.C.A. § 1110 states that compensation is precluded if 
the disability is caused by the veteran's own abuse of 
alcohol or drugs, this prohibition does not preclude 
compensation where an alcohol abuse disability arises 
secondarily to a service-connected disorder.  The Federal 
Circuit also held that alcohol abuse may be considered as 
evidence of the increased severity of a service-connected 
disorder.  In light of this recent Court case, the veteran's 
claims must be remanded back to the RO for the purpose of 
adjudicating the claim for secondary service connection for 
alcohol abuse, and for the purpose of considering whether the 
veteran's alcohol abuse is evidence of increased severity of 
the service-connected post-traumatic stress disorder.

There has also been a significant change in the statutory law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a)).  After 
receiving an application for benefits, the VA is required to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  The 
VA must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by the VA.  If the VA is unable to 
obtain information, it must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  If the records sought are Federal 
department or agency records, the VA must continue its 
efforts unless it is reasonably certain that such records do 
not exist or that further efforts to obtain them would be 
futile.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's post-traumatic 
stress disorder and the relationship, if 
any, between the post-traumatic stress 
disorder and the veteran's alcohol abuse.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should offer an opinion as to whether the 
veteran's alcohol abuse disorder was 
caused or aggravated by the veteran's 
service-connected disorder.  The opinion 
should be expressed in terms of whether 
it is at least as likely as not that the 
service-connected disorder caused or 
aggravated the alcohol abuse disorder.  
Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score based on all 
psychiatric disabilities found present, 
and should, if possible, provide an 
estimate of the GAF score based solely on 
PTSD symptoms.  The examiner should 
further describe how the symptoms of the 
service-connected PTSD affect the 
veteran's social and industrial capacity.  
If the examiner is unable to 
differentiate between the service-
connected and nonservice-connected 
disorders then that conclusion should be 
specifically stated in the examination 
report.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should adjudicate 
the veteran's claim for secondary service-
connection for alcohol abuse in accordance 
with Allen v. Principi, No. 99-711 (Fed. 
Cir. Feb. 2, 2001).  The RO should also 
readjudiciate the claim for an increased 
rating for post-traumatic stress disorder 
and the claim for a total disability 
rating based on individual 
unemployability.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


